


Exhibit 10.3


Prepared By and Return To:


Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, CA 92626-1993
Attn: David E. Hengstler, Esq.


Lots: 5 & 7
Block: 1201


 
 
 
 
 
THIS SPACE ABOVE FOR RECORDER'S USE





MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING




by and between




KBSII 100-200 CAMPUS DRIVE, LLC,
a Delaware limited liability company


("Mortgagor")


and




U.S. BANK NATIONAL ASSOCIATION,
a National Banking Association, as administrative bank and lead arranger


("Mortgagee")




Amount: $235,000,000.00 (subject to increase in an aggregate amount of up to
$335,000,000)


Dated: February 27, 2013


Premises:
Borough of Florham Park
 
County of Morris
 
State of New Jersey



 
 
 
 
 


-1-

--------------------------------------------------------------------------------










MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


THIS MORTGAGE SECURES FUTURE ADVANCES


(The promissory notes secured hereby provide for a fluctuating interest rate)




THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING is
made as of February 27, 2013 by KBSII 100-200 CAMPUS DRIVE, LLC, a Delaware
limited liability company, as mortgagor ("Mortgagor") to U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as agent as described below (in
such capacity, "Mortgagee"). The address of Mortgagor is c/o KBS Capital
Advisors LLC, 590 Madison Avenue, 26th Floor, New York, NY 10022, Attention:
Randi Kaufman, Senior Vice President, Asset Management. The address of Mortgagee
is Commercial Real Estate, 4100 Newport Place, Suite 900, Newport Beach, CA
92660, Attention: Loan Administration. Mortgagee is acting as the agent for
itself and all other "Lenders" now or hereafter existing under that certain Loan
Agreement of even date herewith (the "Loan Agreement") between Mortgagor and
each of the other borrowers (individually, each a "Borrower" and collectively,
the "Borrowers") from time to time a party thereto, Mortgagee, as "Agent" and
the "Lenders" described therein. As used herein, the term "Lenders" shall have
the same meaning that is given to such term in the Loan Agreement.
THIS MORTGAGE is given, among other things, for the purpose of securing a
revolving and term loan (the "Loan") from Lenders, as lenders, to Borrowers, as
borrowers, as more fully described in the Loan Agreement, the proceeds of which
are to be used to pay, among other things, a portion of the costs of financing
certain real property located in the Borough of Florham Park, County of Morris,
State of New Jersey, which real property is more particularly described in
Exhibit A attached hereto and by this reference incorporated herein (the
"Land").
FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness herein recited
and the trust herein created, the receipt of which is hereby acknowledged,
Mortgagor, as mortgagor, hereby irrevocably mortgages, grants, bargains, sells,
transfers, conveys and assigns to Mortgagee for the benefit and security of
Mortgagee (as agent for the Lenders), under and subject to the terms and
conditions hereinafter set forth, the Land;
TOGETHER WITH any and all buildings and improvements now or hereafter erected on
the Land including, without limitation, the fixtures, attachments, appliances,
equipment, machinery, and other articles attached to said buildings and
improvements (the "Improvements"), all of which are deemed and construed to be a
part of the realty (the Land and the Improvements are collectively referred to
herein as the "Premises");
TOGETHER WITH all Leases (as defined in Section 2.1 below) and all Rents (as
defined in Section 2.1 below);

-2-

--------------------------------------------------------------------------------




TOGETHER WITH all interests, estates or other claims, both in law and in equity,
which Mortgagor now has or may hereafter acquire in the Premises;
TOGETHER WITH all right, title, and interest of Mortgagor in (a) the property
and interests in property described on Exhibit B attached hereto and
incorporated herein by reference, (b) all other personal property now or
hereafter owned by Mortgagor that is now or hereafter located on or used in
connection with the Premises, (c) all other rights and interests of Mortgagor
now or hereafter held in personal property that is now or hereafter located on
or used in connection with the Premises, and (d) all proceeds thereof (such
personal property and proceeds are collectively referred to in this Mortgage as
the "Personal Property");
TOGETHER WITH all easements, rights-of-way and rights now owned or hereafter
acquired by Mortgagor used in connection therewith or as a means of access
thereto, including, without limitation, all rights pursuant to any trackage
agreement and all rights to the nonexclusive use of common drive entries, and
all tenements, hereditaments and appurtenances thereof and thereto, and all
water and water rights and shares of stock evidencing the same;
TOGETHER WITH all leasehold estate, right, title and interest of Mortgagor in
and to all leases, subleases, licenses, franchises and other agreements covering
the Premises or any portion thereof now or hereafter existing or entered into,
and all right, title and interest of Mortgagor thereunder including, without
limitation, all cash or security deposits, advance rentals, and deposits or
payments of similar nature;
TOGETHER WITH all right, title and interest now owned or hereafter acquired by
Mortgagor in and to any greater estate in the Premises;
TOGETHER WITH all right, title and interest of Mortgagor, now owned or hereafter
acquired, in and to any land lying within the right-of-way of any street, open
or proposed, adjoining the Premises, and any and all sidewalks, alleys and
strips and gores of land adjacent to or used in connection with the Premises;
TOGETHER WITH all the estate, interest, right, title, other claim or demand,
both in law and in equity, including claims or demands with respect to the
proceeds of insurance in effect with respect thereto, which Mortgagor now has or
may hereafter acquire in the Premises, and any and all awards made for the
taking by eminent domain, or by any proceeding of purchase in lieu thereof, of
the whole or any part of the Mortgaged Property (as hereinafter defined),
including, without limitation, any awards resulting from a change of grade of
streets and awards for severance damages.
The entire estate, property and interest hereby conveyed to Mortgagee may
hereafter be collectively referred to as the "Mortgaged Property."
FOR THE PURPOSE OF SECURING:
(a)
payment of all principal, interest, prepayment fees and other charges, late
charges and loan fees, and all other sums owing under or evidenced by one or
more promissory notes in the aggregate stated principal amount of $235,000,000,
subject to increase in an aggregate amount of up to $335,000,000.00 on the terms


-3-

--------------------------------------------------------------------------------




and conditions set forth in the Loan Agreement, each now or hereafter executed
and delivered by Borrowers to the order of one or more Lenders pursuant to the
Loan Agreement (together with all other promissory notes now or hereafter given
and/or executed pursuant to the terms of the Loan Agreement and/or given in
substitution thereof or in modification, supplement, increase, addition, renewal
or extension thereof, in whole or in part, whether one or more, as any or all of
such promissory notes may from time to time be renewed, extended, supplemented,
increased or modified, collectively, the "Notes") which Notes and Loan Agreement
and any and all modifications, extensions, renewals, supplements, additions, and
replacements thereof are by this reference hereby made a part hereof;
(b)
payment of all sums advanced by Mortgagee or Lenders to protect the Mortgaged
Property, with interest thereon from the date of the advance at the Default Rate
(as defined in the Notes);

(c)
payment of all sums owing by any Borrower to Mortgagee or Lenders under the
Deeds of Trust (as defined in the Loan Agreement);

(d)
payment of all other sums, with interest thereon, which may hereafter be loaned
to Borrowers, or their successors or assigns, by Lenders, or their successors or
assigns when evidenced by a promissory note or notes executed by a Borrower
reciting that they are secured by this Mortgage and/or the other Deeds of Trust;

(e)
performance of every obligation, covenant or agreement of each Borrower
contained herein and in the Loan Agreement and/or the other Deeds of Trust, and
all supplements, amendments and modifications thereto and all extensions and
renewals thereof;

(f)
performance of every obligation, covenant and agreement of each Borrower
contained in any agreement now or hereafter executed by Mortgagor which recites
that the obligations thereunder are secured by this Mortgage and/or the other
Deeds of Trust;

(g)
compliance with and performance of each and every material provision of any
declaration of covenants, conditions and restrictions pertaining to the
Mortgaged Property or any portion thereof; and

(h)
all present and future debts, obligations and liabilities of Borrowers or one or
more Borrowers (or any Affiliate of Borrowers or one or more Borrowers) under or
relating to any and all present and future Swap Transactions and Swap Contracts
which Borrowers or one or more Borrowers (or any Affiliate of Borrowers or one
or more Borrowers) elects to enter into with U.S. Bank National Association or
another Lender or any Affiliate of U.S. Bank National Association or another
Lender in connection with or relating to the Loan, heretofore, now, or hereafter
made, incurred, or created, whether voluntary or involuntary and


-4-

--------------------------------------------------------------------------------




however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined.
Notwithstanding the above or anything in this Mortgage or any other Loan
Document to the contrary, however, this Mortgage shall not secure (i) Borrowers'
obligations under the Environmental Indemnity (as defined in the Loan
Agreement), (ii) any third party guaranty of the Loan or Borrowers' obligations
under the Loan Documents, or (iii) any other Loan Document that specifically
states that it is not secured by this Mortgage. All initially capitalized terms
used herein without definition are as defined in the Loan Agreement. The rate of
interest of the obligation secured hereunder may vary from time to time.
TO PROTECT THE SECURITY OF THIS MORTGAGE, MORTGAGOR HEREBY COVENANTS AND AGREES
AS FOLLOWS:
ARTICLE I
COVENANTS AND AGREEMENTS OF MORTGAGOR
1.1    Payment of Secured Obligations. Mortgagor shall pay when due the
principal of and the interest on the indebtedness evidenced by the Notes, all
charges, fees and other sums as provided in the Loan Documents (including,
without limitation, any prepayment fee); the principal of and interest on any
future advances secured by this Mortgage; and the principal of and interest on
any other indebtedness secured by this Mortgage.
1.2    Maintenance, Repair, Alterations, and Compliance with Laws. Mortgagor
shall keep the Mortgaged Property in good condition and repair; Mortgagor shall
not remove, demolish or substantially alter any of the Improvements except upon
the prior written consent of Mortgagee except that the foregoing shall not limit
Mortgagor's right to undertake any tenant improvements for tenants under their
leases (approved or deemed approved by Mortgagee) or any capital improvements to
the Improvements; Mortgagor shall complete promptly and in a good and
workmanlike manner any Improvement which may be now or hereafter constructed on
the Land and promptly restore in like manner any portion of the Improvements
which may be damaged or destroyed thereon from any cause whatsoever, and pay
when due all claims for labor performed and materials furnished therefor;
Mortgagor shall comply with all laws, ordinances, regulations, covenants,
conditions and restrictions now or hereafter affecting the Mortgaged Property or
any part thereof or requiring any alterations or improvements, and the
requirements of insurance companies and any bureau or agency which establishes
standards of insurability; Mortgagor shall not commit or permit any physical
waste or deterioration of the Mortgaged Property, and shall keep and maintain
abutting grounds, sidewalks, roads, parking and landscape areas in good and neat
order and repair; Mortgagor shall not commit, suffer or permit any act to be
done in or upon the Mortgaged Property in violation of any law, ordinance or
regulation; and Mortgagor shall do all other acts which from the character or
use of the Mortgaged Property may be reasonably necessary to maintain and
preserve its value. Mortgagor shall not apply for, willingly suffer or permit
any change in zoning, subdivision, or land use regulations affecting the
Premises without the consent of Mortgagee. Mortgagor shall not drill or extract
or enter into any lease for the drilling for or extraction of oil,

-5-

--------------------------------------------------------------------------------




gas or other hydrocarbon substances or any mineral of any kind or character on
or from the Mortgaged Property or any part thereof without first obtaining
Mortgagee's written consent.
1.3    Required Insurance. Mortgagor shall at all times provide, maintain and
keep in force or cause to be provided, maintained and kept in force, at no
expense to Mortgagee or Lenders, all policies of insurance that are required
pursuant to the Loan Agreement or other Loan Documents, or that are otherwise
reasonably required by Mortgagee. The insurers, coverages, endorsements,
certificates, liability limits and all other matters relating to such insurance
policies shall be subject to the requirements set forth in Exhibit "G" to the
Loan Agreement which is incorporated herein by this reference.
1.4    Delivery of Policies, Payment of Premiums.
(a)At Mortgagee's option all policies of insurance must either have attached
thereto a lender's loss payable endorsement for the benefit of Mortgagee in form
satisfactory to Mortgagee or must name Mortgagee as an additional insured (in
each case, in accordance with the requirements of the Loan Agreement). At
Mortgagee's option, Mortgagor shall furnish Mortgagee with an original of all
policies of insurance required under Section 1.3 above or a certificate of
insurance for each required policy setting forth the coverage, the limits of
liability, the name of the carrier, the policy number and the period of coverage
(and subject to any further requirements set forth in the Loan Agreement). If
Mortgagee consents, Mortgagor may provide any of the required insurance through
blanket policies carried by Mortgagor and covering more than one location, or by
policies procured by a party holding under Mortgagor; provided, however, all
such policies must be in form and substance and issued by companies reasonably
satisfactory to Mortgagee. No less than 5 days prior to the expiration of each
required policy, Mortgagor shall deliver to Mortgagee evidence satisfactory to
Mortgagee of the renewal or replacement of such policy continuing insurance in
the form required by this Mortgage and payment of premiums for any such policies
within 10 days of the availability of same. All such policies must contain a
provision that, notwithstanding any contrary agreement between Mortgagor and an
insurance company, such policies will not be cancelled, allowed to lapse without
renewal, surrender, reduced in scope or limits of coverage or otherwise
materially amended, without at least thirty (30) days' prior written notice to
Mortgagee.
(b)In the event Mortgagor fails to provide, maintain, keep in force or deliver
to Mortgagee the policies of insurance required by this Mortgage or by any Loan
Document, Mortgagee may (but has no obligation to), following no less than five
(5) business days prior written notice to Mortgagor, (provided such notice shall
not be required if any policy could lapse), procure such insurance or
single-interest insurance for such risks covering Mortgagee's interest, and
Mortgagor will pay all premiums thereon promptly upon demand by Mortgagee, and
until such payment is made by Mortgagor, the amount advanced by Mortgagee with
respect to all such premiums will bear interest at the Default Rate.
1.5    Casualties; Insurance Proceeds. Mortgagor shall give prompt written
notice thereof to Mortgagee after the occurrence of any casualty to or in
connection with the

-6-

--------------------------------------------------------------------------------




Mortgaged Property or any part thereof, whether or not covered by insurance. In
the event of such casualty, all proceeds of insurance must be payable to
Mortgagee, and Mortgagor hereby authorizes and directs any affected insurance
company to make payment of such proceeds directly to Mortgagee. If Mortgagor
receives any proceeds of insurance resulting from such casualty, Mortgagor shall
promptly pay over such proceeds to Mortgagee. Notwithstanding the above,
provided that (i) such proceeds do not exceed $500,000 for the Mortgaged
Property, (ii) no Event of Default exists, and (iii) the casualty does not
materially impair the value of the Mortgaged Property, Mortgagor may retain such
proceeds (which shall be applied to the restoration of the Improvements to the
extent required to repair a casualty). At all times during the existence of an
Event of Default, Mortgagee is hereby authorized and empowered by Mortgagor to
settle, adjust or compromise any and all claims for loss, damage or destruction
under any policy or policies of insurance. In the event of any damage or
destruction of the Premises, Mortgagee shall apply all loss proceeds remaining
after deductions of all expenses of collection and settlement thereof,
including, without limitation, reasonable attorneys' and adjustors' fees and
expenses, to the restoration of the Improvements but only as repairs or
replacements are effected and continuing expenses become due and payable;
provided that the following conditions are met: (a) no Event of Default exists
that has not been cured; (b) the Loan is in Balance (taking into account all
costs of reconstruction and the amount of the loss proceeds, if any, the amount
of operating expenses and interest that will accrue under the Notes, and any
additional funds deposited by Mortgagor with Mortgagee to pay for such costs of
reconstruction); (c) Mortgagee has determined, in its sole discretion, that the
damage or destruction can be repaired and that the damaged portion of the
Improvements can be completed according to the requirements of the Loan
Agreement; (d) Mortgagee and all applicable governmental authorities have
approved the final plans and specifications for reconstruction of the damaged
portion of the Improvements; (e) Mortgagee has approved, for the reconstruction
of the damaged portion of the Improvements, in its sole discretion, the budget,
the construction schedule and the construction contract; and (f) Mortgagee has
determined, in its sole discretion, that after the reconstruction work is
completed, the ratio of the then applicable Committed Amount to the then "As-Is"
appraised value (based on evidence reasonably satisfactory to Mortgagee,
including, if required by Mortgagee or Mortgagor, updated Appraisals approved by
Mortgagee, which approval shall not be withheld unreasonably) of the Properties
does not exceed the Maximum Committed Amount Leverage Ratio (as defined in the
Loan Agreement), provided Mortgagor may pay down the outstanding principal
amount of the Loan, or cancel applicable undisbursed amount(s) of the Revolving
Portion so that the Maximum Committed Amount Leverage Ratio is satisfied. If any
one or more of such conditions set forth herein have not been met, Mortgagee
will not be obligated to make any further disbursements pursuant to the Loan
Agreement, and Mortgagee shall apply all loss proceeds, after deductions as
herein provided, to the repayment of the outstanding balance of the Notes
(without payment of a prepayment premium other than the Interest Differential),
together with all accrued interest thereon, in such order as Mortgagee may
elect, notwithstanding that the outstanding balance may not be due and payable.
Nothing herein contained will be deemed to excuse Mortgagor from repairing or
maintaining the Mortgaged Property as provided in Section 1.2 hereof or
restoring all damage or destruction to the Mortgaged Property, regardless of
whether or not there are insurance proceeds available to Mortgagor or whether
any such proceeds are sufficient in amount, and the application or release by
Mortgagee of any insurance proceeds will not cure or

-7-

--------------------------------------------------------------------------------




waive any default or notice of default under this Mortgage or invalidate any act
done pursuant to such notice.
1.6    Assignment of Policies Upon Foreclosure. In the event of foreclosure of
this Mortgage or other transfer of title or assignment of the Mortgaged Property
in extinguishment, in whole or in part, of the debt secured hereby, all right,
title and interest of Mortgagor in and to all policies of insurance required by
Section 1.3 will inure to the benefit of and pass to the successor in interest
to Mortgagor or the purchaser or grantee of the Mortgaged Property.
1.7    Indemnification; Subrogation; Waiver of Offset.
(a)If Mortgagee or any Lenders are made a party to any litigation concerning the
Notes, this Mortgage, the other Deeds of Trust, any of the Loan Documents, the
Mortgaged Property or any part thereof or interest therein, or the occupancy of
the Mortgaged Property by Mortgagor, then Mortgagor shall indemnify, defend and
hold Mortgagee and such Lenders harmless from all liability by reason of said
litigation, including reasonable attorneys' fees and expenses incurred by
Mortgagee and such Lenders as a result of any such litigation, whether or not
any such litigation is prosecuted to judgment. However, Mortgagor will not be
obligated to indemnify, defend and hold Mortgagee and such Lenders harmless from
any claims which arise solely out of the gross negligence or willful misconduct
of Mortgagee or such Lenders. Mortgagee and such Lenders may employ an attorney
or attorneys to protect their rights hereunder, and in the event of such
employment following any breach by Mortgagor, Mortgagor shall pay Mortgagee and
such Lenders reasonable attorneys' fees and expenses incurred by them, whether
or not an action is actually commenced against Mortgagor by reason of its
breach. This Section 1.7 will not apply to any matters covered by the
Environmental Indemnity.
(b)Mortgagor waives any and all right to claim or recover against Mortgagee or
any Lender, its officers, employees, agents and representatives, for loss of or
damage to Mortgagor, the Mortgaged Property, Mortgagor's property or the
property of others under Mortgagor's control from any cause insured against or
required to be insured against by the provisions of this Mortgage.
(c)All sums payable by Mortgagor pursuant to this Mortgage must be paid without
notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction, and the obligations
and liabilities of Mortgagor hereunder will in no way be released, discharged or
otherwise affected (except as expressly provided herein) by reason of: (i) any
damage to or destruction of or any condemnation or similar taking of the
Mortgaged Property or any part thereof; (ii) any restriction or prevention of or
interference by any third party with any use of the Mortgaged Property or any
part thereof; (iii) any title defect or encumbrance or any eviction from the
Premises or any part thereof by title paramount or otherwise; (iv) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Mortgagee or any Lender, or any
action taken with respect to this Mortgage by any trustee or receiver of
Mortgagee, or

-8-

--------------------------------------------------------------------------------




by any court, in any such proceeding; (v) any claim which Mortgagor has or might
have against Mortgagee or any Lender; (vi) any default or failure on the part of
Mortgagee or any Lender to perform or comply with any of the terms hereof or of
any other agreement with Mortgagor; or (vii) any other occurrence whatsoever,
whether similar or dissimilar to the foregoing; whether or not Mortgagor has
notice or knowledge of any of the foregoing. Except as expressly provided
herein, Mortgagor waives all rights now or hereafter conferred by statute or
otherwise to any abatement, suspension, deferment, diminution or reduction of
any sum secured hereby and payable by Mortgagor.
1.8    Taxes and Impositions.
(a)Mortgagor shall pay, or cause to be paid prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes and
assessments of any kind or nature whatsoever, including, without limitation,
nongovernmental levies or assessments such as maintenance charges, levies or
charges resulting from covenants, conditions and restrictions affecting the
Mortgaged Property, which are assessed or imposed upon the Mortgaged Property,
or become due and payable, and which create, may create or appear to create a
lien upon the Mortgaged Property, or any part thereof, or upon any person,
property, equipment or other facility used in the operation or maintenance
thereof (all the above collectively hereinafter referred to as "Impositions");
provided, however, that if, by law any such Imposition is payable, or may at the
option of the taxpayer be paid, in installments, Mortgagor may pay the same or
cause it to be paid, together with any accrued interest on the unpaid balance of
such Imposition, in installments before any fine, penalty, interest or cost may
be added thereto for the nonpayment of any such installment and interest.
(b)If at any time after the date hereof there is assessed or imposed (i) a tax
or assessment on the Mortgaged Property in lieu of or in addition to the
Impositions payable by Mortgagor pursuant to Section 1.8(a), or (ii) a license
fee, tax or assessment imposed on Mortgagee or any Lender and measured by or
based in whole or in part upon the amount of the outstanding obligations secured
hereby, then all such taxes, assessments or fees will be deemed to be included
within the term "Impositions" as defined in Section 1.8(a) and Mortgagor shall
pay and discharge the same as herein provided with respect to the payment of
Impositions. If Mortgagor fails to pay such Impositions prior to delinquency,
Mortgagee may at its option declare all obligations secured hereby together with
all accrued interest thereon, immediately due and payable. Anything to the
contrary herein notwithstanding, Mortgagor will have no obligation to pay any
franchise, estate, inheritance, income, excess profits or similar tax levied on
Mortgagee or any Lender or on the obligations secured hereby.
(c)Subject to the provisions of Section 1.8(d) and upon request by Mortgagee,
Mortgagor shall deliver to Mortgagee before any such Imposition is due and
payable official receipts of the appropriate taxing authority, or other proof
reasonably satisfactory to Mortgagee, evidencing the payment thereof.
(d)Mortgagor has the right before any delinquency occurs to contest or object to
the amount or validity of any such Imposition by appropriate proceedings,

-9-

--------------------------------------------------------------------------------




but this will not be deemed or construed in any way as relieving, modifying or
extending Mortgagor's covenant to pay any such Imposition at the time and in the
manner provided in this Section 1.8, unless Mortgagor has given prior written
notice to Mortgagee of Mortgagor's intent to so contest or object to an
Imposition, and unless, at Mortgagee's sole option, (i) Mortgagor demonstrates
to Mortgagee's reasonable satisfaction that the proceedings to be initiated by
Mortgagor will conclusively operate to prevent the sale of the Mortgaged
Property, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (ii) Mortgagor furnishes a good and
sufficient bond or surety as requested by and reasonably satisfactory to
Mortgagee; or (iii) Mortgagor demonstrates to Mortgagee's reasonable
satisfaction that Mortgagor has provided as good and sufficient undertaking as
may be required or permitted by law to accomplish a stay of any such sale.
(e)[Intentionally Deleted].
(f)Mortgagor shall not suffer, permit or initiate the joint assessment of any
real and personal property which may constitute all or a portion of the
Mortgaged Property or suffer, permit or initiate any other procedure whereby the
lien of the real property taxes and the lien of the personal property taxes will
be assessed, levied or charged to the Mortgaged Property as a single lien.
(g)Upon the request of Mortgagee, Mortgagor shall promptly cause to be furnished
to Mortgagee, at Mortgagor's expense, a tax reporting service covering the
Mortgaged Property of the type, duration and with a company satisfactory to
Mortgagee.
1.9    Utilities. Mortgagor shall pay or shall cause to be paid when due all
utility charges that are incurred by Mortgagor for the benefit of the Mortgaged
Property or that may become a charge or lien against the Mortgaged Property for
gas, electricity, water or sewer services furnished to the Mortgaged Property
and all other assessments or charges of a similar nature, whether public or
private, affecting or related to the Mortgaged Property or any portion thereof,
whether or not such taxes, assessments or charges are or may become liens
thereon.
1.10    Actions Affecting Mortgaged Property. Mortgagor shall give Mortgagee
prompt written notice of the assertion of any claim with respect to, or the
filing of any action or proceeding purporting to affect the Mortgaged Property,
the security hereof or the rights or powers of Mortgagee. Mortgagor shall appear
in and contest any such action or proceeding and shall pay all costs and
expenses, including cost of evidence of title and attorneys' fees, in any such
action or proceeding in which Mortgagee may appear.
1.11    Actions By Mortgagee to Preserve Mortgaged Property. If Mortgagor fails
to make any payment or to do any act as and in the manner provided in any of the
Loan Documents, Mortgagee, in its own discretion, without obligation so to do,
without releasing Mortgagor from any obligation, and without notice to or demand
upon Mortgagor, may make or do the same in such manner and to such extent as
Mortgagee may deem necessary to protect the security hereof, provided Mortgagee
shall send one Business Day prior written notice of same to Mortgagor. In
connection therewith (without limiting their general powers, whether conferred
herein, in other Loan Documents or by law), during the continuance of an Event
of Default, and

-10-

--------------------------------------------------------------------------------




subject to the rights of tenants under their leases Mortgagee have and are
hereby given the right, but not the obligation, following written notice to
Mortgagor, (i) to enter upon and take possession of the Mortgaged Property in
accordance and compliance with applicable law; (ii) to make additions,
alterations, repairs and improvements to the Mortgaged Property that Mortgagee
may consider necessary or proper to keep the Mortgaged Property in good
condition and repair; (iii) to appear and participate in any action or
proceeding affecting or that may affect the security hereof or the rights or
powers of Mortgagee; (iv) to pay, purchase, contest or compromise any
encumbrance, claim, charge, lien or debt that in the judgment of Mortgagee may
affect or appears to affect the security of this Mortgage or be prior or
superior hereto; and (v) in exercising such powers, to pay necessary expenses,
including attorneys' fees and costs or other necessary or desirable consultants.
Mortgagor shall, immediately upon demand therefor by Mortgagee, pay to Mortgagee
an amount equal to all costs and expenses reasonably incurred by Mortgagee in
connection with the exercise by Mortgagee of the foregoing rights, including,
without limitation, costs of evidence of title, court costs, appraisals, surveys
and receiver's, trustee's and attorneys' fees, together with interest thereon
from the date of such expenditures at the Default Rate.
1.12    Transfer of Mortgaged Property Or Ownership Interests by Mortgagor. In
order to induce Lenders to make the loan secured hereby, Mortgagor agrees that,
in the event of any "transfer" (as defined below), without the prior written
consent of Mortgagee, Mortgagee has the absolute right at its option, without
prior demand or notice, to declare all sums secured hereby immediately due and
payable. Consent to one such transfer will not be deemed to be a waiver of the
right to require consent to future or successive transfers. Mortgagee may grant
or deny such consent in its sole discretion, and may impose any conditions to
such consent in its sole discretion (including, without limitation, changes to
the terms of the loan and the imposition of fees) and, if consent should be
given, any such transfer will be subject to this Mortgage, and any such
transferee shall assume all obligations hereunder and agree to be bound by all
provisions contained herein. Such assumption will not, however, release
Mortgagor or any maker or guarantor of the Notes from any liability thereunder
without the prior written consent of Mortgagee. As used herein, "transfer"
includes the direct or indirect sale, agreement to sell, transfer, conveyance,
pledge, mortgage, encumbrance, lien, collateral assignment or hypothecation of
the Mortgaged Property, or any portion thereof or interest therein (other than
the Permitted Encumbrances), whether voluntary, involuntary, by operation of law
or otherwise, the execution of any installment land sale contract or similar
instrument affecting all or a portion of the Mortgaged Property, or the lease of
all or substantially all of the Mortgaged Property (excluding, however, any
leases entered into in accordance with the requirements of the Loan Agreement,
and any other transfers that are specifically permitted by the terms of the Loan
Agreement). The term "transfer" also includes the direct or indirect transfer,
assignment, withdrawal, hypothecation or conveyance of legal or beneficial
ownership of any membership, partnership, stock or other ownership interest (an
"ownership interest") that results in a change in control of Mortgagor or in any
member or partner of Mortgagor (excluding, however, transfers of stock or
limited partnership interests in a publicly traded company, or a change in
control of a publicly traded company). Notwithstanding anything stated to the
contrary in this Mortgage or in any of the other Loan Documents, any transfers
(or the pledge or encumbrance ) of equity interests or other interests in KBSII
REIT Acquisition I, LLC, or in any of the direct or indirect owners of KBSII
REIT Acquisition I, LLC (including, without limitation, KBS REIT Properties II,
LLC, KBS Limited Partnership II or KBS Real Estate Investment Trust II, Inc.)
shall not be

-11-

--------------------------------------------------------------------------------




prohibited (and shall be expressly permitted) provided that KBS Real Estate
Investment Trust II, Inc. continues to own, either directly or indirectly, 100%
of the ownership interests in Mortgagor.
1.13    Full Performance Required; Survival of Warranties. All representations,
warranties and covenants of Mortgagor contained in any loan application or made
to Mortgagee or Lenders in connection with the loan secured hereby or contained
in the Loan Documents or incorporated by reference therein, will survive the
execution and delivery of this Mortgage and will remain continuing obligations,
warranties and representations of Mortgagor so long as any portion of the
obligations secured by this Mortgage remains outstanding.
1.14    Eminent Domain. If any proceeding or action is commenced for the taking
of the Mortgaged Property, or any part thereof or interest therein, for public
or quasi-public use under the power of eminent domain, condemnation or
otherwise, or if the same is taken or damaged by reason of any public
improvement or condemnation proceeding, or in any other manner, or should
Mortgagor receive any notice or other information regarding such proceeding,
action, taking or damage, Mortgagor shall give prompt written notice thereof to
Mortgagee. If an Event of Default exists, Mortgagee is entitled at its option,
if Mortgagee determines its security is impaired, to commence, appear in and
prosecute in its own name any such action or proceeding. If an Event of Default
exists, Mortgagee is also entitled to make any compromise or settlement in
connection with such taking or damage. All compensation, awards, damages, rights
of action and proceeds awarded to Mortgagor by reason of any such taking or
damage to the Premises or any part thereof or any interest therein for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation proceeding, or in any other manner (the
"Condemnation Proceeds") are hereby assigned to Mortgagee and Mortgagor agrees
to execute such further assignments of the Condemnation Proceeds as Mortgagee
may require. After deducting therefrom all costs and expenses (regardless of the
particular nature thereof and whether incurred with or without suit), including
attorneys' fees, incurred by it in connection with any such action or
proceeding, Mortgagee shall apply all such Condemnation Proceeds to the
restoration of the Improvements (other than Condemnation Proceeds attributable
to temporary use or occupancy which may be applied, at Mortgagee's option, to
installments of principal and interest and other charges due under the Notes and
other Loan Documents when the same become due and payable, without payment of a
prepayment premium other than the Interest Differential) provided that:
(a)the taking or damage will not, in Mortgagee's reasonable judgment, materially
impair the security for the Loan; and
(b)all conditions set forth in Section 1.5 are met.
If all of the above conditions are met, Mortgagee shall disburse the
Condemnation Proceeds in accordance with the Loan Agreement and only as repairs
or replacements are effected and continuing expenses become due and payable. If
any one or more of the above conditions are not met, Mortgagee shall apply all
of the Condemnation Proceeds, after deductions as herein provided, to the
repayment of the outstanding balance of the Notes (without payment of prepayment
premiums other than the Interest Differential), together with all accrued
interest

-12-

--------------------------------------------------------------------------------




thereon, in such order as Mortgagee may elect, notwithstanding that said
outstanding balance may not be due and payable, and Mortgagee will have no
further obligation to make disbursements pursuant to the Loan Agreement or the
other Loan Documents. If the Condemnation Proceeds are not sufficient to repay
the portion of the Loan allocable to the Mortgaged Property encumbered by this
Mortgage, and Mortgagee or Lenders have determined that its security for the
Loan is materially impaired, Mortgagor shall immediately pay any remaining
balance allocable to the Mortgaged Property, together with all accrued interest
thereon. Application or release of the Condemnation Proceeds as provided herein
will not cure or waive any default or notice of default hereunder or under any
other Loan Document or invalidate any act done pursuant to such notice.
Notwithstanding the above, provided that the Condemnation Proceeds do not exceed
$500,000 for the Mortgaged Property, no Event of Default exists, and the taking
has not materially impaired the value of the Mortgaged Property, Mortgagor may
retain such Condemnation Proceeds.
1.15    Additional Security. No other security now existing, or hereafter taken,
to secure the obligations secured hereby will be impaired or affected by the
execution of this Mortgage; and all additional security will be taken,
considered and held as cumulative. The taking of additional security, execution
of partial releases of the security, or any extension of the time of payment of
the indebtedness will not diminish the force, effect or lien of this Mortgage
and will not affect or impair the liability of any maker, surety or endorser for
the payment of said indebtedness. If Mortgagee at any time holds additional
security for any of the obligations secured hereby, Mortgagee may enforce the
sale thereof or otherwise realize upon the same, at its option, either before,
concurrently, or after a sale is made hereunder.
1.16    [Intentionally Deleted].
1.17    Successors and Assigns. This Mortgage applies to, inures to the benefit
of (subject, however, to all restrictions on transfer provided in Section 1.12)
and binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors and assigns. The term "Mortgagee" includes the present
agent and all future agents of the Lenders pursuant to the provisions of the
Loan Agreement, whether or not named as Mortgagee herein. This Section 1.17 will
not be deemed a waiver of the provisions of Section 1.12 hereof.
1.18    Inspections. Mortgagee, or its agents, representatives or workers, are
authorized to, upon no less than twenty-four (24) hours prior written notice to
Mortgagor, and subject to the rights of tenants under their leases and, if no
Event of Default exists, at Mortgagee's sole cost and expense, enter at any
reasonable time upon or in any part of the Mortgaged Property for the purpose of
inspecting the same and for the purpose of performing any of the acts it is
authorized to perform hereunder or under the terms of any of the Loan Documents.
1.19    Liens.
(a)Mortgagor shall pay and promptly discharge, at Mortgagor's cost and expense,
all liens, encumbrances and charges (collectively, "Liens") upon the Mortgaged
Property, or any part thereof or interest therein; provided, however, that
Mortgagor has the right to contest in good faith and with reasonable diligence
the validity

-13-

--------------------------------------------------------------------------------




of any such Liens, and pending such contest Mortgagor shall not be deemed in
default hereunder if Mortgagor, within twenty (20) days of Mortgagee's written
request, obtains an appropriate surety bond and takes all other actions required
to remove and release such Lien as an encumbrance against all and any portion of
the Mortgaged Property; provided, further, however, Mortgagee and Lenders will
not be required to make any further disbursements of the Loan until all such
Liens have been removed as encumbrances against all and any portion of the
Mortgaged Property, and have been insured against by the Title Company to
Mortgagee's satisfaction.
(b)Intentionally Deleted.
(c)Intentionally Deleted.
(d)Mortgagor shall cause, as a condition precedent to the closing of the loan
secured hereby, Mortgagee’s title insurer to insure in a manner acceptable to
Mortgagee in its sole discretion, that this Mortgage shall be a valid and
existing first priority lien on the Mortgaged Property free and clear of any and
all exceptions for mechanic’s and materialman’s liens and all other liens and
exceptions except as set forth in the mortgagee’s policy of title insurance
accepted by Mortgagee, and such title insurance policy may not contain an
exception for broken lien priority and may not include any pending disbursement
endorsement, or any similar limitation or coverage or requiring future
endorsements to increase mechanic lien coverage under the Title Policy (as
defined in the Loan Agreement).
(e)Subject to the terms of Section 1.19(a) above and Section 1.19(f) below,
Mortgagor shall pay and promptly discharge, at Mortgagor’s cost and expense, all
liens, encumbrances and charges upon the Mortgaged Property, or any part thereof
or interest therein whether inferior or superior to this Mortgage and keep and
maintain the same free from the claim of all persons supplying labor, services
or materials that will be used in connection with or enter into the construction
of any and all buildings now being erected or that hereafter may be erected on
the Mortgaged Property regardless of by whom such services, labor or materials
may have been contracted.
(f)Notwithstanding the foregoing or anything else contained in this Agreement
which may be construed to the contrary, in the event that any action or other
proceeding is instituted to enforce or foreclose any Lien against any of the
Mortgaged Property, the Mortgagor shall immediately (and in any event within
five days of request by Mortgagee, or five days prior to any scheduled
foreclosure sale, whichever is sooner) make such payments, obtain such surety
bonds and/or take such other action as the Mortgagee may, in its sole
discretion, require in order to release the Lien. If Mortgagor fails to remove
and discharge any such Lien as required above, then, in addition to any other
right or remedy of Mortgagee, Mortgagee may, but is not obligated to, subject to
Mortgagor's right to contest same, discharge the same, either by paying the
amount claimed to be due, providing alternate security in the manner set forth
above, or by procuring such discharge in such manner as is or may be prescribed
by law. Mortgagor shall, immediately upon demand therefor by Mortgagee, pay to
Mortgagee an amount equal to all costs and expenses incurred by Mortgagee in
connection with the exercise by

-14-

--------------------------------------------------------------------------------




Mortgagee of the foregoing right to discharge any such Lien together with
interest thereon from the date of such expenditure at the Default Rate.
1.20    [Intentionally Deleted]
1.21    Mortgagee's Powers. Without affecting the liability of any other person
liable for the payment of any obligation herein mentioned, and without affecting
the lien or charge of this Mortgage upon any portion of the Mortgaged Property
not then or theretofore released as security for the full amount of all unpaid
obligations, Mortgagee or any Lender may, from time to time and without notice
(i) release any person so liable, (ii) extend the maturity or alter any of the
terms of any such obligation, (iii) grant other indulgences, (iv) release or
reconvey, or cause to be released or reconveyed at any time at Mortgagee's
option any parcel, portion or all of the Mortgaged Property, (v) take or release
any other or additional security for any obligation herein mentioned, or
(vi) make compositions or other arrangements with debtors in relation thereto.
For purposes of clarification, this Section 1.21 does not grant Mortgagee the
right to modify the terms of the Loan without Mortgagor's consent.
1.22    Financial Statements. Mortgagor shall deliver to Mortgagee copies of
such financial statements, balance sheets, profit and loss statements, operating
statements, income and expense statements and other financial information in
reasonable detail and at the times required by the Loan Agreement. All such
statements must be prepared in accordance with the requirements of the Loan
Agreement and Mortgagee has the right to audit and inspect all books and records
relating thereto, provided, if no Event of Default exists, such audit and
inspection shall be at its sole cost and expense.
1.23    Trade Names. At the request of Mortgagee, Mortgagor shall execute a
certificate in form satisfactory to Mortgagee listing the trade names or
fictitious business names under which Mortgagor intends to operate the Mortgaged
Property or any business located thereon and representing and warranting that
Mortgagor does business under no other trade names or fictitious business names
with respect to the Mortgaged Property. Mortgagor shall immediately notify
Mortgagee in writing of any change in said trade names or fictitious business
names, and will, upon request of Mortgagee, execute any additional financing
statements and other certificates necessary to reflect the change in trade names
or fictitious business names.
1.24    Leasehold. If a leasehold estate constitutes a portion of the Mortgaged
Property, Mortgagor agrees not to amend, change, terminate or modify such
leasehold estate or any interest therein without the prior written consent of
Mortgagee. Consent to one amendment, change, agreement or modification will not
be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Mortgagor shall
perform all obligations and agreements under said leasehold and shall not take
any action or omit to take any action which would effect or permit the
termination of said leasehold. Mortgagor agrees to promptly notify Mortgagee in
writing with respect to any default or alleged default by any party thereto and
to deliver to Mortgagee copies of all notices, demands, complaints or other
communications received or given by Mortgagor with respect to any such default
or alleged default. Mortgagee has the option to cure any such default and to
perform any or all of Mortgagor's obligations thereunder. All sums expended by
Mortgagee or Lenders in curing any such default will be secured hereby and will
be immediately due and

-15-

--------------------------------------------------------------------------------




payable without demand or notice and will bear interest from date of expenditure
at the Default Rate.
ARTICLE II
ASSIGNMENT OF RENTS AND LEASES
2.1    Assignment. Mortgagor does hereby absolutely, unconditionally and
irrevocably grant, convey, assign, transfer and set over unto Mortgagee the
following, as security for the payment and performance of the obligations
secured by this Mortgage:
(a)all rights, title, interests, estates, powers, privileges, options and other
benefits of Mortgagor in, to and under any and all leases, subleases, licenses,
concessions, tenancies and any other agreements creating the right of possession
without a transfer of title, whether oral or written, and whether now or
hereafter existing, which cover or affect all or any portion of the Premises,
together with all renewals, extensions, modifications, amendments, guaranties,
subleases and assignments thereof (herein collectively referred to as the
"Leases"); and
(b)all of the rents, income, receipts, revenues, issues, profits and other sums
of money (hereinafter collectively called the "Rents") that are now and/or at
any time hereafter become due and payable to Mortgagor under the terms of the
Leases or arising or issuing from or out of the Leases or from or out of the
Premises or any part thereof, including but not limited to minimum rents,
additional rents, percentage rents, deficiency rents and liquidated damages
following default, security deposits, advance rents, all proceeds payable under
any policy of insurance covering loss of rents resulting from untenantability
caused by destruction or damage to the Premises and all of Mortgagor's rights to
recover monetary amounts from any lessee in bankruptcy, conservatorship,
receivership or similar proceeding including, without limitation, rights of
recovery for use and occupancy and damage claims arising out of lease defaults,
including rejections, disaffirmances, repudiations, and similar actions, under
the Federal Bankruptcy Code, the Federal Deposit Insurance Act and other
statutes governing the rights of creditors, including specifically the immediate
and continuing right to collect and receive each and all of the foregoing.
2.2    Mortgagor hereby represents and warrants unto Mortgagee and Lenders that:
(i) Mortgagor is the sole owner of the entire lessor's interest in the Leases
and has good title and good right to assign the Leases and Rents hereby assigned
and no other person or entity has any right, title or interest therein;
(ii) Mortgagor has duly and punctually performed all of the terms, covenants,
conditions and warranties of the Leases that were to be kept, observed and
performed by it to date; (iii) Mortgagor has not at any time prior to the date
hereof exercised any right to subordinate any Lease to any deed of trust or
mortgage or any other encumbrance of any kind; (iv) Mortgagor has not executed
any prior assignments of the Leases or the Rents; (v) except as disclosed to
Mortgagee in writing, (and approved or deemed approved by Mortgagee) no Rents
owing under any existing Lease for any period subsequent to the date hereof
(other than the first month's rent or the current month's rent) has been
collected in advance; (vi) Mortgagor has not performed any act or executed any
other instrument which

-16-

--------------------------------------------------------------------------------




might prevent Mortgagee from enjoying and exercising any of its rights and
privileges evidenced hereby; and (vii) except as disclosed to Mortgagee in
writing, each of the existing Leases are valid and subsisting and in full force
and effect and unmodified, there exists no defense, counterclaim or set-off to
the payment of the Rents thereunder, there are no defaults now existing
thereunder and no event has occurred which with the passage of time or the
giving of notice, or both, would constitute such a default.
2.3    Mortgagor agrees that, so long as the indebtedness evidenced by the Notes
or any part thereof or any other indebtedness secured by this Mortgage shall
remain unpaid, Mortgagor shall not (and any such actions taken by Mortgagor in
violation of the following provisions shall be null and void), unless Mortgagee
consents thereto in advance in writing in Mortgagee's sole discretion: (i)  to
the extent the same is prohibited under the terms of the Loan Agreement enter
into any Lease covering any portion of the Premises, nor renew or extend the
term of any Lease (unless an option therefor was originally reserved by the
lessee in the Lease), or relocate or expand the floor space of any lessee under
a Lease within the Premises (unless an option therefor was originally reserved
by the lessee in the Lease); (ii) make any assignment, pledge or disposition of
the Leases or the Rents; (iii) subordinate any of the Leases to any deed of
trust or mortgage or any other encumbrance of any kind or permit, consent or
agree to such subordination; (iv) to the extent the same is prohibited under the
terms of the Loan Agreement reduce the Rents payable under any of the Leases,
nor modify, alter or amend any of the Leases or waive, excuse, condone,
discount, set off, compromise or in any manner release or discharge any lessee
under any Lease of and from any obligations, covenants, conditions and
agreements to be kept, observed and performed by such lessee, including the
obligation to pay the Rents thereunder in the manner and at the place and time
specified therein; (v) incur any indebtedness to a lessee under or guarantor of
any Lease which may under any circumstance be used as an offset against the
Rents or other payments due under said Lease; (vi) to the extent the same is
prohibited under the terms of the Loan Agreement exercise any option required or
permitted by the terms of any of the Leases without the prior written consent of
Mortgagee; (vii) receive or collect any Rents from any present or future lessee
of the Premises or any part thereof for a period of more than one month in
advance of the date on which such payment is due; (ix) to the extent the same is
prohibited under the terms of the Loan Agreement cancel or terminate any of the
Leases, accept a surrender thereof, commence an action of ejectment or any
summary proceedings for dispossession of a lessee under any of the Leases, or
convey or transfer or suffer or permit a conveyance or transfer of the premises
demised thereby or of any interest therein so as to effect directly or
indirectly, proximately or remotely, a merger of the estates and rights of, or a
termination or diminution of the obligations of any lessee thereunder; (x) to
the extent the same is prohibited under the terms of the Loan Agreement consent
to an assignment or sublease of the interest and estate of any lessee under any
of the Leases, whether or not in accordance with its terms; or (xi) modify or
change the terms of any guaranty of any of the Leases or cancel or terminate
such guaranty.
2.4    Mortgagor covenants with Mortgagee, for so long as the indebtedness
evidenced by the Notes or any part thereof or any other indebtedness secured by
this Mortgage or the other Deeds of Trust shall remain unpaid, that Mortgagor
shall: (i) observe and perform duly and punctually all the obligations imposed
upon any lessor under the Leases and not to do or permit to be done anything to
impair the value thereof; (ii) enforce the performance of each and every term,
provision, covenant, agreement and condition in Leases to be performed by any

-17-

--------------------------------------------------------------------------------




lessee thereunder; (iii) appear in and defend any action or proceeding arising
under, occurring out of or in any manner connected with any of the Leases, or
the obligations, liabilities or duties of Mortgagor or any lessee under the
Leases and, upon request by Mortgagee, to make appearance in the name and on
behalf of Mortgagee, but at the expense of Mortgagor; (iv) exercise any option
or election contained in or relating to any of the Leases which Mortgagee shall
require; (v) upon written request by Mortgagee deliver to Mortgagee executed
copies of any and all Leases, renewals and extensions of existing Leases and any
and all subsequent Leases upon all or any part of the Premises; (vi) deliver to
Mortgagee, promptly upon request by Mortgagee, duly executed tenant estoppel
certificates with respect to Leases designated by Mortgagee to the extent the
same is required under the terms of the Loan Agreement; (vii) if an Event of
Default occurs, and the Loan has been accelerated deliver to Mortgagee, promptly
upon request by Mortgagee, all security deposits held by Mortgagor pursuant to
the terms of the Leases, which Mortgagee shall hold and disburse in accordance
with the terms of the Leases; (viii) execute and deliver at the request of
Mortgagee all such further assignments and other documents, instruments and
assurances with respect to the Leases, Rents and Premises as Mortgagee shall
from time to time require in order to effectuate the purposes of this Article;
and (ix) if an Event of Default occurs, promptly upon request by Mortgagee
deliver other records and instruments, including but not limited to rent rolls
and books of account, that Mortgagee shall from time to time require.
2.5    This is a present, absolute, effective, irrevocable and completed
assignment by Mortgagor to Mortgagee of the Leases and Rents and of the right to
collect and apply the same, which is not contingent upon Mortgagee being in
possession of the Premises. However, so long as there exists no Event of Default
(beyond any applicable notice and cure period), Mortgagor shall have a
conditional license to collect, but not more than one (1) month in advance, all
Rents from the Premises, in trust for Mortgagee, and to use the same for payment
of Impositions, insurance premiums which Mortgagor is required to pay hereunder
or under the other Loan Documents, all amounts owing to Mortgagee or Lenders
under the Notes and the other Loan Documents, and all other costs and expenses
relating to the Premises which Mortgagor is required to pay under the Loan
Documents, as and when due, before using said Rents for any other purpose.
2.6    Upon or at any time after and during the continuance of an Event of
Default, or if any representation or warranty made by Mortgagor to Mortgagee in
connection with the loan evidenced by the Notes is untrue in any material
respect, Mortgagee may, at its option, but without obligation to do so, without
notice to or consent of Mortgagor, either in person or by agent, without regard
for the adequacy of the security for the indebtedness secured hereby, the
commission of waste or the solvency of Mortgagor, with or without bringing any
action or proceeding, or by a receiver or trustee to be appointed by a court,
enter upon, take possession of, maintain, manage and operate the Premises, make,
execute, enforce, modify, alter, cancel and accept the surrender of Leases
(whether or not the same extend beyond the term of this Mortgage), obtain or
evict tenants, fix or modify Rents, refund and collect security deposits, and do
any acts which Mortgagee deems proper to protect the security hereof, and during
the continuance of an Event of Default, either with or without taking possession
of the Premises, in its own name or in the name of Mortgagor, sue for or
otherwise demand, collect, receive, and give receipts for all Rents, and apply
the same upon the costs of collection thereof, including the fees and costs of
agents and attorneys employed by Mortgagee; upon the costs of managing,

-18-

--------------------------------------------------------------------------------




operating and leasing the Premises, including taxes, insurance, maintenance,
repairs, improvements, the fees of professional managing agents, architects,
engineers and appraisers, license and permit fees, leasing fees and commissions,
and Mortgagee's out‑of‑pocket expenses; and upon any indebtedness secured
hereby, in such order as Mortgagee may determine, subject to applicable
statutory requirements, if any. Mortgagee or such a receiver shall be entitled
to remain in possession of the Premises and to collect the Rents throughout any
statutory period of redemption from a foreclosure sale. The entering upon and
taking possession of the Premises, the collection of such Rents and the
application thereof as aforesaid shall not cure or waive any Event of Default,
or invalidate any act done pursuant to such Event of Default or notice of
default. Mortgagee may, without entering into possession or pursuing any other
remedy as provided in this section or at law or in equity, or in conjunction
with such possession or pursuit of other remedy, give notice to any or all
lessees authorizing and directing said lessees to pay Rents directly to
Mortgagee. If a lessee receives such a notice, Mortgagor hereby directs such
lessee to make payment pursuant thereto, and it shall be conclusively presumed,
as between Mortgagor and such lessee, that such lessee is obligated and entitled
to make such payment to Mortgagee, and that such payment constitutes payment of
Rents under the Lease in question. Such notice may be given either in
Mortgagee's or in Mortgagor's name. Mortgagor shall in every way facilitate the
payment of Rents to Mortgagee, when Mortgagee has the right to receive the same
hereunder. Mortgagee shall be accountable only for Rents actually collected
hereunder and not for the rental value of the Premises. Mortgagee shall not be
liable for any security deposit made by any lessee unless and until Mortgagee
comes into actual, physical possession and control thereof. Failure of Mortgagee
to collect, or discontinuance by Mortgagee from collecting, at any time, and
from time to time, any Rents, shall not in any manner affect the rights of
Mortgagee to thereafter collect the same.
2.7    During the existence of an Event of Default, Mortgagee shall have the
right to take possession of and use, without rental or charge, any fixtures,
equipment, furniture, appliances, personal property, books of account and
records of Mortgagor or its agents located in or constituting a part of the
Premises in connection with Mortgagee's occupancy, management and operation of
the Premises. Mortgagee shall be deemed to be the creditor of any lessee in
respect of any assignment for the benefit of creditors and any bankruptcy,
arrangement, reorganization, insolvency, dissolution, receivership or other
debtor‑relief proceeding affecting such lessee; provided, however, that
Mortgagee shall not be obligated to file timely claims in such proceedings or to
otherwise pursue any creditor's rights therein.
2.8    Mortgagor shall, at Mortgagor's sole cost and expense, appear in and
defend any dispute, action or proceeding arising under, growing out of or in any
manner connected with or affecting any of the Leases or the obligations, duties
or liabilities of Mortgagor or any lessee thereunder, and shall pay all costs
and expenses of Mortgagee, including attorneys' fees (prior to trial, at trial
and on appeal), in connection with any such dispute, action or proceeding in
which Mortgagee may appear or with respect to which it may otherwise incur costs
or expenses, whether or not Mortgagee prevails therein.
2.9    Should Mortgagor fail to make any payment or to do any act as herein
provided, then Mortgagee may, but without obligation to do so, without notice or
demand to or upon Mortgagor, and without releasing Mortgagor from any obligation
hereof, make or do the same in such manner and to such extent as Mortgagee may
deem necessary or desirable to

-19-

--------------------------------------------------------------------------------




protect the security hereof, including specifically, without limiting its
general powers, appearing in and defending any action or proceeding purporting
to affect the security hereof or the rights or powers of Mortgagee, and
observing, performing and discharging all or any of the obligations, covenants
and agreements of Mortgagor in the Leases, provided Mortgagee shall give
Mortgagor one Business Day prior written notice of same. In exercising any such
powers, Mortgagee may pay its costs and expenses, employ counsel and incur and
pay attorneys' fees (prior to trial, at trial and on appeal), and shall receive
reimbursement thereof from Mortgagor upon demand. Mortgagor hereby grants to
Mortgagee an irrevocable power of attorney, coupled with an interest, to perform
all of the acts and things provided for in this Article as Mortgagor's agent and
in Mortgagor's name.
2.10    Mortgagor agrees to reimburse Mortgagee and Lenders, upon demand, for
all sums expended by Mortgagee and Lenders under the authority hereof, together
with interest thereon at the Default Rate specified in the Notes from the date
expended, and the same shall be added to the indebtedness evidenced by the Notes
and shall be secured by this Mortgage.
2.11    MORTGAGEE SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY MORTGAGOR
RESULTING FROM MORTGAGEE'S FAILURE TO LET THE PREMISES, OR ANY PART THEREOF, OR
FROM ANY OTHER ACT OR OMISSION OF MORTGAGEE UNDER OR RELATING TO THE LEASES
(REGARDLESS OF WHETHER SUCH LOSS IS THE RESULT OF MORTGAGEE'S NEGLIGENCE) UNLESS
SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF MORTGAGEE,
NOR SHALL MORTGAGEE BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR
LIABILITY UNDER THE LEASES BY REASON OF THIS INSTRUMENT OR THE EXERCISE OF
RIGHTS OR REMEDIES HEREUNDER. Mortgagee shall not be liable for its failure to
collect, or its failure to exercise diligence in the collection of, Rents under
the Leases, but shall be accountable only for Rents that Mortgagee actually
receives. Mortgagor will indemnify and hold harmless Mortgagee (for purposes of
this paragraph, the term "Mortgagee" shall include the directors, officers,
partners, employees and agents of Mortgagee and Lenders and any persons or
entities owned or controlled by, owning or controlling, or under common control
or affiliated with Mortgagee) from and against, and reimburse Mortgagee for, all
claims, demands, liabilities, losses, damages, causes of action, judgments,
penalties, costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred under the Leases by reason of this instrument or the
exercise of rights or remedies hereunder, or which may be asserted against
Mortgagee by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in the
Leases, including specifically any obligation or responsibility for any security
deposits or other deposits delivered to Mortgagor by any lessee under any Lease
and not assigned and delivered to Mortgagee. THE RELEASES AND INDEMNITIES
CONTAINED IN THIS PARAGRAPH SHALL INCLUDE CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES) RESULTING FROM THE NEGLIGENCE OF
MORTGAGEE OR ANY STRICT LIABILITY, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF MORTGAGEE. The foregoing releases and indemnities shall not
terminate upon release or other termination of the assignment pursuant to this
paragraph. Any amount to be paid under this paragraph by

-20-

--------------------------------------------------------------------------------




Mortgagor to Mortgagee shall be a demand obligation owing by Mortgagor to
Mortgagee, shall bear interest from the date such amount becomes due until paid
at the Default Rate stated in the Notes, and shall be secured by this Mortgage
and by any other instrument securing the Notes. The assignment pursuant to this
paragraph shall not operate to place responsibility upon Mortgagee for the
control, care, management or repair of the Premises, nor for the carrying out of
any of the terms and conditions of the Leases; nor shall it operate to make
Mortgagee responsible or liable for any waste committed on the Premises by the
tenants or by any other parties or for any dangerous or defective condition of
the Premises, or for any negligence in the management, upkeep, repair or control
of the Premises resulting in loss or injury or death to any tenant, licensee,
employee or stranger. Mortgagee shall not be deemed to be a partner of, or a
joint venturer with, Mortgagor with respect to the Premises or to be a
participant of any kind in the management or operation of the Premises. Neither
this assignment, nor the exercise by Mortgagee of its rights hereunder, shall be
deemed to constitute Mortgagee a mortgagee in possession of the Premises, unless
Mortgagee elects in writing to be so constituted.
2.12    The assignment pursuant to this Article is primary in nature to the
obligation evidenced and secured by the Notes, this Mortgage and any other
document given to secure and collateralize the indebtedness secured by this
Mortgage. Mortgagor agrees that Mortgagee may enforce this assignment without
first resorting to or exhausting any other security or collateral; provided
however, that nothing herein contained shall prevent Mortgagee from suing on the
Notes, foreclosing this Mortgage and/or exercising any other right under any
document securing the payment of the Notes or at law or equity.
2.13    In the event any lessee under the Leases relating to a Lease for more
than 50,000 square feet should be the subject of any proceeding under the
Federal Bankruptcy Code or any other federal, state or local statute which
provides for the possible termination or rejection of any of the Leases assigned
hereby, Mortgagor covenants and agrees that if any Lease is so rejected, no
settlement for damages shall be made without the prior written consent of
Mortgagee (which shall not be unreasonably withheld or delayed and which consent
shall be deemed to have been given if Mortgagee does not notify Mortgagor of its
decision within five (5) Business Days after Mortgagor's request for such
consent), and any check in payment of damages for rejection of any such Lease
will be made payable to both Mortgagor and Mortgagee. Mortgagor hereby assigns
any such payment to Mortgagee and further covenants and agrees that upon the
request of Mortgagee, it will duly endorse to the order of Mortgagee any such
check, the proceeds of which will be applied to the Notes and other indebtedness
secured by this Mortgage, principal, interest, attorneys' and collection fees
and other amounts, in such order as Mortgagee in its sole discretion may
determine.
2.14    Nothing contained herein and no act done or omitted by Mortgagee
pursuant to the powers and rights granted it hereunder shall be deemed to be a
waiver by Mortgagee or Lenders of their rights and remedies under the Notes or a
waiver or curing of any default hereunder or under the Notes, and the assignment
pursuant to this Article is made and accepted without prejudice to any of the
rights and remedies possessed by Mortgagee or Lenders under the terms of the
Notes. The right of Mortgagee to collect said principal sum, interest and
indebtedness and to enforce any other security therefor held by it may be
exercised by Mortgagee either prior to, simultaneously with, or subsequent to
any action taken by it hereunder.

-21-

--------------------------------------------------------------------------------




2.15    Notwithstanding (a) the fact that any Lease or the leasehold estate
created thereby may be held, directly or indirectly, by or for the account of
any person or entity which shall have an interest in the fee estate of the
Premises, (b) the operation of law or (c) any other event, lessee's leasehold
estate under such Lease shall not merge into the fee estate and the lessee shall
remain obligated under such lease as assigned by this assignment.
ARTICLE III
REMEDIES UPON DEFAULT
3.1    Events of Default. Upon written notice to Mortgagor, any of the following
events will constitute an Event of Default hereunder (an "Event of Default"):
(a)default in the payment of principal or interest as provided under the terms
of the Notes or the Loan Agreement, which is not cured within any applicable
grace and/or notice and cure period, if any, provided in the Notes or the Loan
Agreement with respect to such default; or
(b)a breach by Mortgagor of any representation, warranty or covenant in this
Mortgage which is not cured within any applicable notice and cure period, if
any, provided in the Loan Agreement with respect to such breach;
(c)a default occurs under any of the other Deeds of Trust and is not cured
within any applicable notice and cure period provided for therein or in the Loan
Agreement; or
(d)the occurrence of an Event of Default, as defined in the Loan Agreement.
3.2    Acceleration Upon Default, Additional Remedies. Upon the occurrence of an
Event of Default, Mortgagee may, at its option, declare all indebtedness secured
hereby to be immediately due and payable without presentment, demand, protest or
notice of any kind. Thereafter Mortgagee may:
(a)Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Mortgaged
Property, or any part thereof, in its own name, and do any acts which it deems
necessary or desirable to preserve the value, marketability or rentability of
the Mortgaged Property, or any part thereof or interest therein, increase the
income therefrom or protect the security hereof and, with or without taking
possession of the Mortgaged Property, sue for or otherwise collect the Rents,
including those past due and unpaid, and apply the same, less costs and expenses
of operation and collection, including, without limitation, attorneys' fees,
upon any indebtedness secured hereby, all in such order as Mortgagee may
determine. The entering upon and taking possession of the Mortgaged Property,
the collection of such Rents, and the application thereof as aforesaid, will not
cure or waive any default or notice of default hereunder or invalidate any act
done in response to such default or pursuant to such notice of default and,
notwithstanding the continuance in possession of

-22-

--------------------------------------------------------------------------------




all or any portion of the Mortgaged Property or the collection, receipt and
application of Rents, Mortgagee will be entitled to exercise every right
provided for in any of the Loan Documents or by law upon occurrence of any Event
of Default;
(b)Commence an action to foreclose this Mortgage as a mortgage, appoint a
receiver, or specifically enforce any of the covenants hereof;
(c)Deliver to Mortgagor a written demand to turn over to Mortgagee all Rents in
the possession or control of Mortgagor at the time of the written demand or
collected thereafter, less payment of any expenses authorized by Mortgagee in
writing; or
(d)Exercise all other rights and remedies provided herein, in any Loan Document
or other document or agreement now or hereafter securing all or any portion of
the obligations secured hereby, or by law or equity.
3.3    Foreclosure. Mortgagee may institute any one or more actions of mortgage
foreclosure against all or any part of the Mortgaged Property, or take such
other action at law, equity or by contract for the enforcement of this Mortgage
and realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Loan. The unpaid balance of any judgment shall bear
interest at the greater of: (a) the statutory rate provided for judgments, or
(b) the Default Rate. Without limiting the foregoing, Mortgagee may foreclose
this Mortgage and exercise its rights as a secured party for all or any portion
of the Loan which are then due and payable, subject to the continuing lien of
this Mortgage for the balance not then due and payable. In case of any sale of
the Mortgaged Property by judicial proceedings, the Mortgaged Property may be
sold in one parcel or in such parcels, manner or order as Mortgagee in its sole
discretion may elect. Mortgagor, for itself and anyone claiming by, through or
under it, hereby agrees that Mortgagee shall in no manner, in law or in equity,
be limited, except as herein provided, in the exercise of its rights in the
Mortgaged Property or in any other security hereunder or otherwise appertaining
to the Loan or any other obligation secured by this Mortgage, whether by any
statute, rule or precedent which may otherwise require said security to be
marshalled in any manner and Mortgagor, for itself and others as aforesaid,
hereby expressly waives and releases any right to or benefit thereof. The
failure to make any tenant a defendant to a foreclosure proceeding shall not be
asserted by Mortgagor as a defense in any proceeding instituted by Mortgagee to
collect the Loan or any deficiency remaining unpaid after the foreclosure sale
of the Mortgaged Property. If Mortgagee shall have the right to foreclose this
Mortgage, Mortgagor authorizes Mortgagee at its option to foreclose this
Mortgage subject to the rights of any tenants of the Mortgaged Property, and the
failure to make any such tenants parties defendant to any such foreclosure
proceeding and to foreclose their rights will not be asserted by Mortgagor as a
defense to any proceeding instituted by Mortgagee to collect the Debt or any
deficiency remaining unpaid after the foreclosure sale of the Mortgaged
Property, it being expressly understood and agreed, however, that nothing herein
contained shall prevent Mortgagee from asserting in any proceeding disputing the
amount of the deficiency or the sufficiency of any bid at such foreclosure sale,
that any such tenancies adversely affect the value of the Mortgaged Property.

-23-

--------------------------------------------------------------------------------




3.4    Possession. To the extent permitted by applicable law and while an Event
of Default exists Mortgagee may enter into possession of the Mortgaged Property,
with or without legal action, collect therefrom all rentals (which term shall
also include sums payable for use and occupation) and, after deducting all
reasonable costs of collection and administration expense, apply the net rentals
to any or all of the following in such order and amounts as Mortgagee, in
Mortgagee's sole discretion, may elect: the payment of any sums due under any
Lien, Taxes, insurance premiums and all other carrying charges, and to the
maintenance, repair or restoration of the Mortgaged Property, and on account and
in reduction of the Debt; in and for that purpose, Mortgagor hereby assigns to
Mortgagee all rentals due and to become due under the Leases or rights to use
and occupation of the Mortgaged Property hereafter created, as well as all
rights and remedies provided in such Leases or at law or in equity for the
collection of the rentals. The taking of possession and collections of rents by
Mortgagee shall not be construed to be an affirmation of any Leases or
acceptance of attornment with respect to any Leases of all or any portion of the
Mortgaged Property. Mortgagee, in its reasonable discretion, may, as attorney in
fact or agent of Mortgagor, or in its own name as Mortgagee and under the powers
herein granted, hold, operate, manage and control the Mortgaged Property and
conduct the business, if any, thereof, either personally or by its agents, and
with full power to use such measures, legal or equitable, as in its reasonable
discretion or in the discretion of its successors or assigns may be deemed
proper or necessary to enforce the payment or security of the avails, rents,
issues, and profits of the Mortgaged Property, including actions for the
recovery of rent, actions in forcible detainer and actions in distress for rent,
and with full power: to cancel or terminate any Leases for any cause or on any
ground which would entitle Mortgagor to cancel the same; to elect to disaffirm
any Leases which are then subordinate to the lien of this Mortgage; to extend or
modify any then-existing Leases and to make new Leases, which extensions,
modifications and new Leases may provide for terms to expire, or for options to
extend or renew terms to expire, beyond the maturity date of the indebtedness
hereunder and beyond the date of the issuance of a deed or deeds to a purchaser
or purchasers at a foreclosure sale, it being understood and agreed that any
such Leases, and the options or other such provisions to be contained therein,
shall be binding upon Mortgagor and all persons whose interests in the Mortgaged
Property is subject to the lien hereof and upon the purchaser or purchasers at
any foreclosure sale, notwithstanding any redemption from sale, discharge of the
Mortgage indebtedness, satisfaction of any foreclosure decree, or issuance of
any certificate of sale or deed to any purchaser; and to enter into any
management, leasing or brokerage agreements covering the Mortgaged Property.
3.5    Appointment of Receiver. Upon the occurrence of an Event of Default,
Mortgagee, as a matter of right and without notice to Mortgagor or anyone
claiming under Mortgagor, and without regard to the then value of the Mortgaged
Property or the adequacy of any security for the obligations then secured
hereby, will have the right to apply to any court having jurisdiction to appoint
a receiver or receivers of the Mortgaged Property, and Mortgagor hereby
irrevocably consents to such appointment and waives notice of any application
therefor. Any such receiver or receivers will have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
Mortgagee in case of entry as provided herein and in the Loan Agreement and will
continue as such and exercise all such powers until the later of (i) the date of
delivery of a deed-in-lieu of foreclosure or a sheriff’s deed, as the case may
be; (ii) the disbursement of all proceeds of the Mortgaged Property collected by
such receiver and the payment of all expenses incurred in connection therewith;
or (iii) the termination of such

-24-

--------------------------------------------------------------------------------




receivership with the consent of Mortgagee or pursuant to an order of a court of
competent jurisdiction.
3.6    Remedies Not Exclusive. Mortgagee is entitled to enforce payment and
performance of any indebtedness or obligations secured hereby and to exercise
all rights and powers under this Mortgage or under any Loan Document or other
agreement or any laws now or hereafter in force, notwithstanding some or all of
the said indebtedness and obligations secured hereby may now or hereafter be
otherwise secured, whether by mortgage, deed of trust, pledge, lien, assignment
or otherwise. Neither the acceptance of this Mortgage nor its enforcement
whether by court action or other powers herein contained, will prejudice or in
any manner affect Mortgagee's right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee is
entitled to enforce this Mortgage and any other security now or hereafter held
by Mortgagee in such order and manner as it may in its absolute discretion
determine. No remedy herein conferred upon or reserved to Mortgagee is intended
to be exclusive of any other remedy herein or by law provided or permitted, but
each is cumulative and is in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute. Every power or
remedy given by any of the Loan Documents to Mortgagee or to which Mortgagee may
be otherwise entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Mortgagee and Mortgagee
may pursue inconsistent remedies. Upon any sale made under or by virtue of this
Article III, Mortgagee may bid for and then acquire the Mortgaged Property or
any part thereof and in lieu of paying cash therefor may make settlement for the
purchase price by crediting upon the Obligations of Mortgagor the net sales
price after deducting therefrom the reasonable expenses of the sale and the
costs of the action and any other sums which the Mortgagee is authorized to
deduct under this Mortgage or under any of the Loan Documents.
3.7    Request for Notice. Mortgagor hereby requests a copy of any notice of
default and that any notice of sale hereunder be mailed to it at the address set
forth in Section 5.5 of this Mortgage.
ARTICLE IV
SECURITY AGREEMENT
4.1    Creation of Security Interest. Mortgagor hereby grants to Mortgagee a
security interest in and to all the Personal Property to secure Mortgagor's
obligations hereunder and under the other Loan Documents.
4.2    Representations, Warranties and Covenants of Mortgagor. Mortgagor hereby
represents, warrants and covenants (which representations, warranties and
covenants will survive creation of any indebtedness of Mortgagor to Mortgagee or
Lenders and any extension of credit thereunder) as follows:
(a)The Personal Property is not used or bought for personal, family or household
purposes.
(b)The tangible portion of the Personal Property will be kept on or at the
Premises; and Mortgagor shall not, without the prior written consent of
Mortgagee,

-25-

--------------------------------------------------------------------------------




remove the Personal Property or any portion thereof therefrom except such
portions or items of Personal Property which are consumed or worn out in
ordinary usage, all of which will be promptly replaced by Mortgagor with similar
items of comparable value.
(c)At the request of Mortgagee, Mortgagor shall join Mortgagee in executing one
or more financing statements and fixture filings pursuant to the Uniform
Commercial Code of New Jersey as in effect in the State of New Jersey ("Uniform
Commercial Code"), in form satisfactory to Mortgagee and shall pay the cost of
recording and filing the same in all public offices wherever recording or filing
is deemed by Mortgagee to be necessary or desirable.
(d)Mortgagor does not do business under any trade name except as previously
disclosed in writing to Mortgagee. Mortgagor shall immediately notify Mortgagee
in writing of any change in its place of business or the adoption or change of
any trade name or fictitious business name and shall, upon request of Mortgagee,
execute any additional financing statements or other certificates necessary to
reflect the adoption or change in trade name or fictitious business name.
(e)Mortgagor shall immediately notify Mortgagee of any claim against the
Personal Property adverse to the interest of Mortgagee therein.
4.3    Use of Personal Property by Mortgagor. Until the occurrence and during
the continuance of an Event of Default, Mortgagor may have possession of the
Personal Property and use it in any lawful manner not inconsistent with this
Mortgage and not inconsistent with any policy of insurance thereon.
4.4    Remedies Upon an Event of Default.
(a)In addition to the remedies provided in Section 3.2, upon the occurrence and
during the continuance of an Event of Default, Mortgagee may, at its option, do
any one or more of the following:
(i)Either personally, or by means of a court appointed receiver, take possession
of all or any of the Personal Property and exclude therefrom Mortgagor and all
others claiming under Mortgagor, and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Mortgagor with respect
to the Personal Property or any part thereof. In the event Mortgagee demands or
attempts to take possession of the Personal Property in the exercise of any
rights under this Mortgage, Mortgagor agrees to promptly turn over and deliver
possession thereof to Mortgagee;
(ii)Without notice to or demand upon Mortgagor, make such payments and do such
acts as Mortgagee may deem necessary to protect its security interest in the
Personal Property (including, without limitation, paying, purchasing, contesting
or compromising any lien or encumbrance, whether superior or inferior to such
security interest) and in exercising any such powers or

-26-

--------------------------------------------------------------------------------




authority to pay all expenses (including, without limitation, litigation costs
and reasonable attorneys' fees) incurred in connection therewith;
(iii)Require Mortgagor from time to time to assemble the Personal Property, or
any portion thereof, at a place designated by Mortgagee and reasonably
convenient to both parties, and promptly deliver such Personal Property to
Mortgagee or an agent or representative designated by Mortgagee. Mortgagee and
its agents and representatives have the right to enter upon any or all of
Mortgagor's premises and property to exercise Mortgagee's rights hereunder;
(iv)Realize upon the Personal Property or any part thereof as herein provided or
in any manner permitted by law and exercise any and all of the other rights and
remedies conferred upon Mortgagee by this Mortgage, by any other Loan Document
or by law, either concurrently or in such order as Mortgagee may determine.
Without limiting the generality of the foregoing, Mortgagee may proceed, in any
sequence, (i) to exercise its rights under Section 3.2 and Section 3.3 with
respect to all or any portion of the Mortgaged Property and all or any portion
of the Personal Property, (ii) to exercise its rights under this Section 4.4
with respect to all or any portion of the Personal Property, and (iii) to
exercise its rights under the provisions of Section 12A:9-604 of the Uniform
Commercial Code;
(v)Sell or cause to be sold in such order as Mortgagee may determine, as a whole
or in such parcels as Mortgagee may determine, the Personal Property and the
remainder of the Mortgaged Property;
(vi)Sell, lease or otherwise dispose of the Personal Property at public sale,
upon terms and in such manner as Mortgagee may determine. Mortgagee or any
Lender may be a purchaser at any sale; and
(vii)Exercise any remedies of a secured party under the Uniform Commercial Code
or any other applicable law.
(b)Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Mortgagee
shall give Mortgagor at least five (5) days' prior written notice of the time
and place of any public sale of the Personal Property or other intended
disposition thereof to be made. Such notice may be mailed to Mortgagor at the
address set forth in Section 5.5.
(c)Subject to the terms of Sections 1.14 and 8.5(b) of the Loan Agreement, the
proceeds of any sale under Section 4.4(a) will be applied as follows:
(i)To the repayment of the reasonable costs and expenses of taking, holding and
preparing for the sale and the selling of the Personal Property (including,
without limitation, costs of litigation and attorneys' fees) and the discharge
of all Impositions, liens and encumbrances, and claims thereof, if any, on the
Personal Property prior to the security interest granted herein (except any

-27-

--------------------------------------------------------------------------------




Impositions or liens and encumbrances subject to which such sale has been made);
(ii)To the payment of all indebtedness and obligations owing to Mortgagee or
Lenders under the Notes and other Loan Documents, all Swap Contracts and all
other obligations that are secured by this Mortgage, in such order as Mortgagee
determines; and
(iii)The surplus, if any, will be paid to Mortgagor or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.
(d)Mortgagee has the right to enforce one or more remedies under this
Section 4.4 successively or concurrently; and such action will not operate to
estop or prevent Mortgagee from pursuing any further remedy that it may have.
Any repossession or retaking or sale of the Personal Property pursuant to the
provisions hereof will not operate to release Mortgagor until full payment of
any deficiency has been made in cash.
4.5    Security Agreement. This Mortgage constitutes and is deemed to be a
"security agreement" for all purposes of the Uniform Commercial Code; and
Mortgagee is entitled to all the rights and remedies of a "secured party" under
the Uniform Commercial Code.
4.6    Financing Statement and Fixture Filing. This Mortgage is intended to be
and constitutes a fixture filing pursuant to the provisions of the Uniform
Commercial Code with respect to all fixtures included within the Mortgaged
Property and is being recorded as a fixture financing statement and filing under
the Uniform Commercial Code, and covers property, goods and equipment which are
or are to become fixtures related to the Premises. Mortgagor covenants and
agrees that this Mortgage is to be filed in the real estate records of the
county where the Premises is located and shall also operate from the date of
such filing as a fixture filing in accordance with Subsections 9‑502(b) and (c)
and other applicable provisions of the Uniform Commercial Code. This Mortgage
shall also be effective as a financing statement covering minerals or the like
(including oil and gas) and accounts subject to the Uniform Commercial Code, as
amended, and is to be filed for record in the real estate records of the county
where the Premises is situated. Mortgagor shall be deemed to be the "debtor" and
Mortgagee shall be deemed to be the "secured party" for all purposes under the
Uniform Commercial Code. The full name of Mortgagor and Mortgagor's type of
organization, and the full name of Mortgagee and Mortgagee's type of
organization, are set forth on the signature page of this Mortgage. The mailing
address of Mortgagor and Mortgagee are set forth in Section 5.5 (Notices) below.
Mortgagor is the record owner of the Premises. Mortgagor grants to Mortgagee a
security interest in all existing and future goods which are now or in the
future become fixtures relating to the Premises and the proceeds thereof,
including, without limitation, the goods and proceeds thereof described in
Exhibit B. Mortgagor hereby authorizes Mortgagee to file any financing statement
or financing statement amendment covering the Personal Property or relating to
the security interested created herein without the signature of Mortgagor, as
debtor. Mortgagor shall pay all costs of filing such financing statements and
any extensions, renewals, amendments and releases thereof, and shall pay all
reasonable costs and expenses of any record searches for financing statements as
Mortgagee may require. Without the prior written consent of Mortgagee,

-28-

--------------------------------------------------------------------------------




Mortgagor shall not create or suffer to be created pursuant to the Uniform
Commercial Code any other security interest in such items, including
replacements and additions thereto. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee will have the remedies of a
secured party under the Uniform Commercial Code and, at Mortgagee's option, may
also invoke the other remedies provided in this Mortgage.
ARTICLE V
MISCELLANEOUS
5.1    Amendments. This instrument cannot be waived, changed, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, discharge or termination is
sought.
5.2    Mortgagor Waiver of Rights. Mortgagor waives to the extent permitted by
law, (i) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Mortgaged
Property, (ii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of the secured
indebtedness and marshalling in the event of foreclosure of the liens hereby
created (provided Mortgagor is not waiving notice and cure rights expressly
provided for in the Loan Documents), and (iii) all rights and remedies which
Mortgagor may have or be able to assert by reason of the laws of the State of
New Jersey pertaining to the rights and remedies of sureties. Without limiting
the generality of the foregoing, Mortgagor waives, to the extent permitted by
law, all rights to direct the order in which any of the Mortgaged Property will
be sold in the event of any sale or sales pursuant hereto and to have any of the
Mortgaged Property or any other property now or hereafter constituting security
for the indebtedness secured hereby marshaled upon any foreclosure of this
Mortgage or of any other security for any of such indebtedness.
5.3    Statements by Mortgagor. Mortgagor shall, within ten (10) days after
written notice thereof from Mortgagee, deliver to Mortgagee a written statement
stating the unpaid principal of and interest on the Notes and any other amounts
secured by this Mortgage and stating whether any offset or defense exists
against such principal and interest.
5.4    Loan Statement Fees. Mortgagor shall pay the amount demanded by Mortgagee
or its authorized loan servicing agent for any statement regarding the
obligations secured hereby; provided, however, that such amount may not exceed
the maximum amount allowed by law at the time request for the statement is made.
5.5    Notices. All notices, requests and demands to be made hereunder to the
parties hereto must be in writing and must be delivered to the applicable
address stated below by any of the following means: (a) personal service; (b) by
a nationally recognized air courier service, (c) electronic communication,
whether by telex, telegram or telecopying (if confirmed in writing sent by a
nationally recognized air courier service or by registered or certified, first
class mail, return receipt requested); or (d) registered or certified, first
class mail, return receipt requested. Such addresses may be changed by notice to
the other parties given in the same manner as provided above. Any notice, demand
or request sent pursuant to either subsection (a),

-29-

--------------------------------------------------------------------------------




(b) or (c) hereof will be deemed received upon such personal service or upon
dispatch by electronic means, and, if sent pursuant to subsection (d) will be
deemed received three (3) days following deposit in the mail.
If to Mortgagor:
KBSII 100-200 CAMPUS DRIVE, LLC
c/o KBS Capital Advisors LLC
590 Madison Avenue, 26th Floor
New York, NY 10022
Attention: Randi Kaufman, Senior Vice President, Asset Management
 
 
With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Todd Smith, VP Controller, Corporate
 
 
With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Jeff Waldvogel, Director of Finance & Reporting
 
 
With a copy to:
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: Bruce Fischer, Esq.
 
 
If to Mortgagee:
U.S. Bank National Association
Commercial Real Estate
4100 Newport Place, Suite 900
Newport Beach, CA 92660
Attention: Loan Administration

5.6    Intentionally Omitted.
5.7    Captions. The captions or headings at the beginning of each Section
hereof are for the convenience of the parties and are not a part of this
Mortgage.
5.8    Invalidity of Certain Provisions. Every provision of this Mortgage is
intended to be severable. If any term or provision hereof is declared to be
illegal or invalid for any reason whatsoever by a court of competent
jurisdiction, such illegality or invalidity will not affect the balance of the
terms and provisions hereof, which terms and provisions will remain binding and
enforceable. If the lien of this Mortgage is invalid or unenforceable as to any
part of the debt, or if such lien is invalid or unenforceable as to any part of
the Mortgaged Property, the unsecured or partially unsecured portion of the debt
must be completely paid prior to the payment of the remaining secured portion of
the debt, and all payments made on the debt, whether voluntary or under
foreclosure or other enforcement action or procedure, will be

-30-

--------------------------------------------------------------------------------




considered to have been first paid on and applied to the full payment of that
portion of the debt which is not secured or fully secured by the lien of this
Mortgage.
5.9    Subrogation. To the extent that proceeds of the Notes are used to pay any
outstanding lien, charge or prior encumbrance against the Mortgaged Property,
such proceeds have been or will be advanced by Mortgagee at Mortgagor's request
and Mortgagee will be subrogated to any and all rights and liens held by any
owner or holder of such outstanding liens, charges and prior encumbrances,
irrespective of whether said liens, charges or encumbrances are released.
5.10    Attorneys' Fees. If the Notes are not paid when due or if any Event of
Default occurs, Mortgagor promises to pay all costs of enforcement and
collection, including but not limited to, reasonable attorneys' fees, whether or
not such enforcement and collection includes the filing of a lawsuit.
5.11    GOVERNING LAW. THIS MORTGAGE IS GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW JERSEY. MORTGAGOR AGREES THAT THE
VENUE OF ANY ACTION ARISING FROM OR RELATING TO THIS MORTGAGE MAY BE LAID IN
MORRIS COUNTY, NEW JERSEY.
5.12    Joint and Several Obligations. Should this Mortgage be signed by more
than one party, all obligations herein contained will be deemed to be the joint
and several obligations of each party executing this Mortgage. Any married
person signing this Mortgage agrees that recourse may be had against community
assets and against his separate property for the satisfaction of all obligations
contained herein. Section 7.19 of the Loan Agreement (the joint borrower
provisions) is by this reference incorporated herein in its entirety.
5.13    Interpretation. In this Mortgage the singular includes the plural and
the masculine includes the feminine and neuter gender and vice versa, if the
context so requires.
5.14    Intentionally Deleted.
5.15    Release by Mortgagee - Swap Contracts. Notwithstanding the foregoing or
anything else contained in the Loan Documents which may be construed to the
contrary, prior to any full release or full reconveyance of the Mortgage, all
Swap Contracts shall have been terminated, and any and all settlement payments
and other payments, fees and costs owing by Mortgagor with respect to such Swap
Contracts shall be paid prior to any such release or reconveyance. Mortgagee's
rights under this Section 5.15 shall be in addition to any and all other rights
of Mortgagee under the Swap Contracts and applicable law.
5.16    Counterparts. This document may be executed and acknowledged in
counterparts, all of which executed and acknowledged counterparts together
constitute a single document. Signature and acknowledgment pages may be detached
from the counterparts and attached to a single copy of this document to
physically form one document, which may be recorded.

-31-

--------------------------------------------------------------------------------




5.17    Debtor-Creditor Relationship. Nothing contained herein or in any Loan
Document will be deemed to create or construed to create a partnership, joint
venture or any relationship other than that of debtor-creditor. Mortgagor and
Mortgagee expressly disclaim any intent to create a partnership or joint venture
pursuant to this Mortgage, any other Loan Document, or any other document
related hereto or thereto.
5.18    Nonforeign Entity. Section 1445 of the Internal Revenue Code of 1986, as
amended (the "Internal Revenue Code") provides that a transferee of a U.S. real
property interest must withhold tax if the transferor is a foreign person. To
inform Mortgagee that the withholding of tax will not be required in the event
of the disposition of the Mortgaged Property pursuant to the terms of this
Mortgage, Mortgagor hereby certifies, under penalty of perjury, that:
(a)Mortgagor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Internal Revenue Code and the
regulations promulgated thereunder; and
(b)Intentionally Deleted.
(c)Mortgagor is duly qualified to do business in New Jersey.
It is understood that Mortgagee may disclose the contents of this certification
to the Internal Revenue Service and that any false statement contained herein
could be punished by fine, imprisonment or both. Mortgagor covenants and agrees
to execute such further certificates, which must be signed under penalty of
perjury, as Mortgagee reasonably requires. The covenant set forth herein will
survive the foreclosure of the lien of this Mortgage or acceptance of a deed in
lieu thereof.
5.19    Limited Recourse Provision. Except as to Guarantor as set forth in the
Guaranty, Mortgagee and Lenders shall have no recourse against, nor shall there
be any personal liability to, the members of Mortgagor, or to any shareholders,
members, partners, beneficial interest holders or any other entity or person in
the ownership (directly or indirectly) of Mortgagor (except for the Guarantor as
provided in the Guaranty, but including KBSII REIT ACQUISITION I, LLC, KBSII
REIT ACQUISITION XXV, LLC, KBSII REIT ACQUISITION V, LLC, KBS LIMITED
PARTNERSHIP II or KBS REAL ESTATE INVESTMENT TRUST II, INC.). For purposes of
clarification, in no event shall the above language limit, reduce or otherwise
affect any Mortgagor's liability or obligations under the Loan Documents,
Guarantor’s liability or obligations under the Guaranty or Mortgagee's right to
exercise any rights or remedies against any collateral securing the Loan.
5.20    Modification of Mortgage. This Mortgage is subject to modification
pursuant to N.J.S.A. Sections 46:9-8.1 and 8.2. and shall be entitled to the
priority provisions thereof.
5.51    Future Advances. Without limiting any other provision of this Mortgage,
Mortgagee may make future advances and this Mortgage shall also secure repayment
of any future advances made by Mortgagee and the unpaid balances of other
advances made for the payment of taxes, assessments, maintenance, charges,
insurance premiums or costs similar or

-32-

--------------------------------------------------------------------------------




dissimilar incurred for the protection of the Mortgaged Property or for the lien
of this Mortgage, expenses incurred by Mortgagee, or advances made, if any, to
enable the completion of the improvements for which the loan was originally
made.
5.22    Commercial Loan. Mortgagor hereby stipulates and warrants that the Loan
secured hereby is a commercial loan, and that all of the proceeds of such Loan
will be used solely to acquire or carry on a business or commercial enterprise.
[Signatures on Following Page]





-33-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
first above written.


"MORTGAGOR"


KBSII 100-200 CAMPUS DRIVE, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION I, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer

S-1

--------------------------------------------------------------------------------






ACKNOWLEDGMENTS
STATE OF CALIFORNIA    
COUNTY OF Orange    )


On February 27, 2013, before me,
K. Godin, Notary Public
 
(insert name and title of the officer)
personally appeared Charles J. Schreiber, Jr. who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature /s/ K. Godin (Seal)






--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
That certain real property located in the Borough of Florham Park, County of
Morris, State of New Jersey and more particularly described as follows:


Lot 4.02, block 1201 as shown on a map entitled "Final Plat of Major
Subdivision, Florham Park corporate Centre, Phase 1, Block 1201, Lot 4, Borough
of Florham Park, Morris County, New Jersey", prepared by Storch Engineers and
file din the Morris County Clerks Officer on November 23, 1988 as Map No. 4720.




Lot 4.04 in Block 1201 as shown on a map entitled "Final Plat of Major
Subdivision Florham Park Corporate Centre, Phase II, Block 1201, Lot 4, Borough
of Florham Park, Morris County, New Jersey", prepared by Storch Engineers and
filed in the Morris County Clerk's Office on September 15, 1989 as Map No. 4799.


FOR INFORMATION PURPOSES ONLY:
"In compliance with Chapter 157, Laws of 1977, premises herein is Lots 5 and 7
in Block 1201 on the Tax Map of the Borough of Florham Park, County of Morris,
State of New Jersey.




A perpetual non-exclusive access easement over and across Campus Drive, the
Landscaping Islands (as defined in the Landscaping Maintenance Agreement), the
Campus Drive Jug Handle (as defined in the Landscaping Maintenance Agreement)
and the Campus Drive Jug Handle Basin (as defined in the Landscaping Maintenance
Agreement) as provided in that Deed recorded in Book 3503, page 287, and in that
Landscaping Maintenance Agreement dated October 17, 2000, recorded in Deed Book
5270, page 150, Morris County Clerk's Office, Morris County, New Jersey.




A non-exclusive easement to develop, install, use, maintain, repair, inspect,
remove and replace the Common Facilities (as defined in the Declaration), a
non-exclusive easement in, upon, over, under, across, and through the Lots (as
defined in the Declaration) for surface water drainage and runoff, an a
non-exclusive blanket easement for entry upon, over, across, and through the
Lots for the purpose for carrying out the objectives of the Declaration, as
described in that Declaration of Cross-Easements as set forth in Deed Book 4262,
page 369, as amended by First Amended Declaration of Cross-Easements as set
forth in Deed Book 4748, page 36.




BEING ASLO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY);
Block 1201, Lot 5 7 7 on the official tax map of the Borough of Florham Park,
County of Morris, State of New Jersey

EXHIBIT A

--------------------------------------------------------------------------------






EXHIBIT B
DESCRIPTION OF PERSONAL PROPERTY
(a)    All personal property, including all goods, supplies, equipment,
furniture, furnishings, fixtures, machinery, inventory and construction
materials which Mortgagor now or hereafter owns or in which Mortgagor now or
hereafter acquires an interest or right, including those which are now or
hereafter located on or affixed to the Premises or used or useful in the
operation, use or occupancy thereof or the construction of any improvements
thereon, including any interest of Mortgagor in and to personal property which
is leased or subject to any superior security interest, and all books, records,
leases and other documents, of whatever kind or character, relating to the
Premises;
(b)    All fees, income, rents, issues, profits, earnings, receipts, royalties
and revenues which, after the date hereof and while any portion of the
indebtedness secured hereby remains unpaid, may accrue from said goods,
fixtures, furnishings, equipment and building materials or any part thereof or
from the Premises or any part thereof, or which may be received or receivable by
Mortgagor from any hiring, using, letting, leasing, subhiring, subletting, or
subleasing thereof;
(c)    All of Mortgagor's present and future rights to receive payments of
money, services or property, including rights to all deposits from tenants of
the Premises, accounts receivable, deposit accounts, chattel paper, notes,
drafts, contract rights (including all rights to payment under all purchase and
sale agreements and other contracts), instruments, general intangibles and
principal, interest and payments due on account of goods sold, services
rendered, loans made or credit extended, together with title or interest in all
documents evidencing or securing the same; provided, however, notwithstanding
Mortgagor's grant of a security interest in its rights under all purchase and
sale agreements now or hereafter relating to the Premises, Mortgagor shall be
free, without the approval or consent of Beneficiary, to amend, modify and/or
terminate, at any time, and from time to time, such purchase and sale
agreements;
(d)    All of Mortgagor's present and future rights, titles and interests, but
not Mortgagor's obligations, duties or liabilities for any breach, in, under and
to all Swap Contracts (as defined in the Loan Agreement) and all Swap
Transactions (as defined in the Loan Agreement), and all amounts received by
Mortgagor in connection therewith or to which Mortgagor is entitled thereunder;
(e)    All other intangible property and rights relating to the Premises or the
operation thereof, or used in connection therewith, including all governmental
permits relating to construction or other activities on the Premises, all names
under or by which the Premises may at any time be operated or known, all rights
to carry on business under any such names, or any variant thereof, all trade
names and trademarks relating in any way to the Premises, good will in any way
relating to the Premises, and all licenses and permits relating in any way to,
or to the operation of, the Premises;

EXHIBIT B - Page 1

--------------------------------------------------------------------------------




(f)    Mortgagor's rights under all insurance policies covering the Premises or
any of the aforesaid collateral, and all proceeds, loss payments and premium
refunds payable regarding the same;
(g)    All reserves, deferred payments, deposits, refunds, cost savings and
payments of any kind relating to the construction of any improvements on the
Premises;
(h)    All water stock relating to the Premises;
(i)    All causes of action, claims, compensation and recoveries for any damage
to or condemnation or taking of the Premises or the aforesaid collateral, or for
any conveyance in lieu thereof, whether direct or consequential, or for any
damage or injury to the Premises or the aforesaid collateral, or for any loss or
diminution in value of the Premises or the aforesaid collateral;
(j)    All architectural, structural, mechanical and engineering plans and
specifications prepared for construction of improvements or extraction of
minerals or gravel from the Premises and all studies, data and drawings related
thereto; and also all contracts and agreements of Mortgagor relating to the
aforesaid plans and specifications or to the aforesaid studies, data and
drawings or to the construction of improvements on or extraction of minerals or
gravel from the Premises;
(k)    All Mortgagor's rights in proceeds of the loan evidenced by the Note (as
defined in the Loan Agreement);
(l)    all present and future deposit accounts of Mortgagor (but not from any
parent entity (direct or indirect) or any other Affiliate) held with Mortgagee,
including, without limitation, any demand, time, savings, passbook or like
accounts maintained by Mortgagor with Mortgagee, and all money, funds,
instruments, securities, cash, cash equivalents and all other property of any
nature whatsoever held with Mortgagee, whether or not deposited in any such
deposit account.
(m)    without limiting any of the foregoing, any or all other present or future
"fixtures," "equipment," "software," "inventory," "goods," "general
intangibles," "payment intangibles," "commercial tort claims," "accounts,"
"contract rights," "instruments," "promissory notes," "investment property,"
"letter of credit rights," "letters of credit," "deposit accounts" and
"documents" (as such quoted terms are defined in or encompassed by the New
Jersey Uniform Commercial Code, as now or hereafter amended) located on, used in
the operation of, arising or derived from or in way relating to the Premises,
Swap Contracts (as defined in the Loan Agreement) or Swap Transactions (as
defined in the Loan Agreement); and
(n)    all proceeds of the foregoing.
All terms used herein which are defined in the New Jersey Uniform Commercial
Code (as now or hereafter amended) shall have the same meanings when used
herein, unless the context requires otherwise.





EXHIBIT B - Page 2